In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
JAMIE PINELLI,             *
                           *                       No. 17-704V
               Petitioner, *                       Special Master Christian J. Moran
                           *
v.                         *                       Filed: August 22, 2017
                           *
SECRETARY OF HEALTH        *                       Stipulation; influenza vaccine;
AND HUMAN SERVICES,        *                       Guillain-Barré syndrome.
                           *
                           *
               Respondent. *
******************** *

Howard Scott Gold, Gold Law Firm, Wellesley Hills, MA, for Petitioner;
Mollie Danielle Gorney, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION1

       On August 22, 2018, the parties filed a joint stipulation concerning the
petition for compensation filed by Jamie Pinelli on May 30, 2017. Petitioner
alleged that the influenza (“flu”) vaccine she received on February 21, 2016, which
is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), caused
her to suffer Guillain-Barré syndrome. Petitioner further alleges that she suffered
the residual effects of this injury for more than six months. Petitioner represents
that there has been no prior award or settlement of a civil action for damages on
her behalf as a result of her condition.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Respondent denies that the vaccines either caused or significantly
aggravated petitioner’s alleged injury or any other injury, and denies that
petitioner's current disabilities are the result of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $70,000.00 in the form of a check payable to
       petitioner. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 17-704V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2